                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                   CRIMINAL ACTION NO. 3:03-CR-00014-KDB-DSC

UNITED STATES OF AMERICA,


    v.                                                           ORDER

KEMUEL CORNELIUS MINGO,

                 Defendant.


         Pursuant to the First Step Act of 2018 and upon Motion of Defendant KEMUEL

CORNELIUS MINGO for an Amended Judgment and reduction in sentence, (Doc. No. 119), the

Court hereby orders that Defendant’s term of imprisonment and commitment to custodial

authorities is reduced to an aggregate sentence of TIME SERVED PLUS FIVE (5) DAYS.

         All other terms and conditions of Defendant’s sentence remain in full force and effect.

         IT IS SO ORDERED.




                                     Signed: April 22, 2021




     Case 3:03-cr-00014-KDB-DSC Document 122 Filed 04/22/21 Page 1 of 1
